Title: To James Madison from Robert C. Gardiner, 6 April 1803
From: Gardiner, Robert C.
To: Madison, James


					
						Sir!
						Gothenburg 6th. April 1803.
					
					On the 31st. Ult. I had the Honor to recieve Via Hamburg a Circular from the Department of State 

bearing date 26 August 1802 signed D. Brent, containing your instructions for the future expenditure of public 

money, for the relief of American Seamen abroad.

					I have by the present the Honor to acquaint you that the Sum stipulated by Congress, is by no means 

adequate to the sustenance of a Man in this country at any season, but espicially during the Winter 

when no employment can be obtained for him. 

					For my indemnity for the present and Security for the future, I beg leave to be advised by you, that in 

case any distressed American seamen should throw themselves on my protection, whether or not I shall 

provide for them on as reasonable terms possible which I think may be from 20 to 25 Cents ⅌ Diem for 

each man.

					I have only to add that I shall adhere strictly to the incumbent duties of my Office, and as a Commercial 

House beg leave to offer my Services in case my Country should have occasion for them in supplying her with 

naval and other Stores, in which this Country abounds.  I have the honor to be Most respectfully Sir! Your very 

obedient Servant

					
						Robt. C. Gardiner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
